Exhibit 99.1 NOTICE LETTER TO PARTICIPANTS Dear Current or Former 401(k) Plan Participant: This letter and the accompanying document called a “Prospectus” contain important information regarding your rights as a current or former participant in the Capital Bank 401(k) Retirement Plan. Capital Bank is sending you these materials because you are a current or former participant in the Capital Bank 401(k) Retirement Plan and you purchased units representing shares of Capital Bank Corporation common stock in your 401(k) Plan account during the period from June 19, 2007 through June 18, 2008.
